Title: To George Washington from Burgess Ball, 20 October 1795
From: Ball, Burgess
To: Washington, George


          
            Bigg Spring near Leesburg [Va.]20th of October 1795
            Dear sir,
          
          As I took the liberty of addressing you previous to my setting out to Bath, having return’d therefrom, I trouble you with a few Lines—Fanny I think is much better, but her Sister I think not so well, and as to myself, I’ve been several times (since I wrote you) at Deaths door, ’tho at present am again mending—my State of Health is exceedingly precarious indeed, and unless the Cause can be soon removed, I expect to tarry not much longer in this World. I have some thought of visiting Philada in order to consult the most Eminent on my Case, which I can scarcely discribe it being of so extraordinary a kind. whilst at Bath nothing was talk’d of but the Treaty, but, after your ratification was known all were silent, and now a general acquiescense seems to await the Effect of time—my neighbourhood ’tho suppos’d violent Anties, have become very moderate. My Crop of wheat turns out far short of my Expectations, ’tho as good as most Peoples. Fanny unites in every good Wish for you & yours, & I am Dr sir yr affect. Hbe servt
          
            B: Ball
          
        